Title: From George Washington to Benjamin Lincoln, 21 February 1781
From: Washington, George
To: Lincoln, Benjamin


                        

                            
                            Dear sir
                            Head Quarters New Windsor 21st February 1781.
                        
                        I have lately been obliged to make so large a temporary detachment, that it becomes indispensibly necessary
                            to call in the Recruits from the States nearest at hand. You will therefore be pleased to dispatch orders to the
                            superintending Officers to send forward, to the Army, such as may have come in to the places of rendezvous, and to exert
                            themselves to collect and send in any which may yet be scattered—Could they come cloathed, it would be a most desirable
                            event, but as circumstances do not admit of delay, they must endeavour to procure as much as will make them comfortable,
                            and let the remainder, if it is provided by the state, follow. We have a tolerable supply of everything but shirts and
                            Coats for 1500 or 2000 Men at this place—I should hope that the Recruits from Boston may come on both armed and Cloathed.
                        I most sincerely congratulate You on Genl Morgans brilliant success to the southward. I have not heard
                            whether it has occasioned any change in the disposition of the enemy. I am in hopes that it will, at least, retard any
                            forward movement, and give Genl Greene, what he is very much in need of, time to collect and organize a more respectable
                            force than he was possessed of when I last heard from him. He had, with his small main body, taken a safe and distant
                            position on the Pedee, and had detached General Morgan with his handfull of Continental Light Troops and all the Militia
                            to keep the enemy from extending themselves to the Westward or drawing supplies from thence. If they always acquit
                            themselves as handsomely as they did the 17th January, we shall have no reason to complain. With very sincere Regard I am
                            Dear Sir Your Most Obedient and Humble servant
                        
                            Go: Washington
                        
                    